DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 2/25/22 are acknowledged.  Claims 50-52 and 55-74 are pending and subject to prosecution.  Claims 50-52 and 55-71 are amended.  Claims 72-74 are new.  Claims 53 and 54 are cancelled with the amendment of 2/25/22.

WITHDRAWN OBJECTIONS/REJECTIONS
The objection to the claims under 37 USC 1.121 is WITHDRAWN with the claims of record 2/25/22.
The objection to claims 54 and 70 is WITHDRAWN in light of applicant’s amendments to the claims.
All prior art rejections of record (Ott; Livesey; Ott in view of Livesey; Ott in view of Modrinos; Ott in view of Wilson) are WITHDRAWN in light of Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection are moot.  Any argument pertinent to a new or maintained rejection of record can be found below.

PRIORITY
The instant application, filed 2/21/2018 is a DIVISIONAL of US Patent No. 10,188,683, filed 02/18/2015, which is a CONTINUATION of US Application No. 13/146,605, filed 10/10/2011, now abandoned, which was a 371 of PCT/US2010/023213, filed 02/04/2010, which claims priority to US Provisional Application No. 61/206,799, filed 02/04/2009.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Independent claims 50, 59, 62 are directed to product-by-process claims comprising decellularized tissues:



















The claims have been amended to bring portions of cancelled claim 53, requiring wherein the decellularized tissue comprises an intact airway network that does not contain MHC Class I and II 

PRODUCT-BY-PROCESS CLAIMS MPEP 2113
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

In the instant case, independent claims 50, 59, and 62 are directed to a decellularized tissue with the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 50 and 62 comprise the functional claim language of “exhibits a mechanical property substantially similar to that of a corresponding natural tissue prior to decellularization.” The term 
The instant specification teaches, “Without wishing to be bound by any particular theory, it is believed that the decellularized lung scaffolds retain salient mechanical features of native lung, due principally to contributions from collagen and elastin” (paragraph [0270]).
The instant specification also teaches, “In one embodiment, the decellularized lung retains several key characteristics of normal lung matrix.  For example, the decellularized lung comprises at least one or more of collagen, elastin, fibronectin, and proteoglycan” (paragraph [0161]).
Thus, the broadest reasonable interpretation of the phrase “exhibits a mechanical property substantially similar to that of a corresponding natural tissue prior to decellularization” reads on a decellularized tissue which retains at least one or more of collagen, elastin, fibronectin, and proteoglycan, based on the teachings of the instant specification.  MPEP 2173.01

NEW/MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-71 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 62, as amended, requires, “wherein the decellularized tissue 
Claims 63-71 and 74 are included in the rejection because they depend from rejected claim 62. This is a new rejection necessitated by Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Applicant argues that the amendments to claim 71 is sufficient to overcome the 112b rejection over the claim.  The Examiner notes that the previous 112b rejection over claim 71 has been overcome by amendments to claim 71. However, the claims are rejected under 112b for the reasons stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 72-74 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  New claims 72-74 each require wherein “the zwitterionic detergent is CHAPS” and are directly dependent upon 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-52, 55-64, 67-68 and 71-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/025233 to Ott (hereinafter “Ott” of record, cited on Applicant’s IDS dated 12/21/18) and further in view of US Patent No. 5,336,616 (hereinafter “Livesey” of record, cited on .
Claim 50 encompasses a product-by-process claim directed to a decellularized tissue….wherein the decellularized tissue comprises an intact airway network that does not contain major histocompatibility complex (MHC) Class I and II antigens, and wherein the decellularized tissue retains vascular structures substantially similar to native tissue and exhibits a mechanical property substantially similar to that of a corresponding natural tissue prior to decellularization. 
Claim 59 encompasses a product-by-process claim directed to a decellularized tissue…. wherein the decellularized tissue comprises an intact airway network that does not contain major histocompatibility complex (MHC) Class I and II antigens, and wherein the decellularized tissue comprises intact blood vessels and an airway network.
Claim 62 encompasses a product-by-process claim directed to an engineered tissue composition comprising a three dimensional scaffold and a population of cells, wherein the three dimensional scaffold comprises a decellularized lung tissue… wherein the decellularized tissue comprises an intact airway network that does not contain major histocompatibility complex (MHC) Class I and II antigens, and wherein the decellularized lung tissue retains vascular structures substantially similar to native tissue and the composition is capable of supporting and maintain the differentiation state of a lung cell and wherein the composition exhibits a mechanical property substantially similar to that of a corresponding natural tissue.
With regard to independent claims 50, 59 and 62, Ott discloses decellularized organs, including a decellularized heart and lung (page 4, lines 7-8).  Ott discloses the decellularized organs “consists essentially of the extracellular matrix (ECM) component of all or most regions of the organ or tissue, including ECM components of the vascular tree.  ECM components can include any or all of the following: fibronectin, fibrillin, laminin, elastin, members of the collagen family (e.g., collagen I, III, and 
Ott reduces to practice a decellularized lung, which “yielded a completely decellularized pulmonary ECM scaffold with intact airways and vessels” (Example 3, pages 20-21).  Ott discloses the decellularized lung retained collagen, elastin and proteoglycans (page 21, lines 1-3).  Ott discloses “Airways were preserved from the main bronchus to terminal bronchiole to respiratory bronchioles, alveolar ducts and alveoles.  The vascular bed from pulmonary arteries down to the capillary level and pulmonary veins remained intact” (page 21, lines 4-7).  
Further with regard to claim 62, Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded as stem cells that are differentiated in vitro (page 7, line 25 – page 10, line 24).  Thus, the decellularized lung seeded with stem cells and differentiated in vitro of Ott reads on an engineered tissue composition “capable of supporting and maintain the differentiation state of a lung cell” absent evidence to the contrary.  
However, with regard to claims 50, 59 and 62, Ott does not disclose wherein the decellularized airway network is devoid of MHC class I and class II antigens. 
Livesey discloses decellularized tissues, including a decellularized vessels and heart valves to remove all cellular components, including all MHC proteins (Abstract, column 1, lines 16-30, column 4, lines 39-68, column 7, lines 28-35, column 9, lines 38-40, Example 3, Example 5).  Livesey discloses the decellularized tissue retains the native three dimensional lattice of the extracellular matrix (ECM) components including collagen, elastin, laminin, tensinsin, actinin and proteoglycans (column 7, lines 36-51.). Livesey discloses the process removes antigenic cells from the structural extracellular matrix 
Livesey discloses the removal of the antigenic proteins reduces immunorejection of the decellularized tissue (column 1, lines 1-37).
It would have been obvious to combine the disclosure of Ott on decellularized tissue comprising an intact airway network suitable for transplant into a patient, further with the disclosure of Livesey, on a non-antigenic decellularized tissue.  A skilled artisan would have been motivated to remove all MHC I and II proteins from the decellularized airway network of Ott in order to reduce any immunorejection of the implant, as taught by Livesey.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as generating non-antigenic decellularized tissue was known in the art at the time of the invention.
With regard to claims 51, 52, and 61 Ott discloses the process of decellularization therein result in decellularized tissues/organs with intact morphology and architecture:
	“To effectively recellularize and generate an organ or tissue, it is important that the morphology and the architecture of the ECM be maintained (i.e., remain substantially intact) during and following the process of decellularization.  ‘Morphology’ as used herein refers to the overall shape of the organ or tissue or of the ECM, while ‘architecture’ as used herein refers to the exterior surface, the interior surface, and the ECM therebetween.

	The morphology and architecture of the ECM can be examined visually and/or histologically.  For example, the basal lamina on the exterior of a surface of a solid organ or within the vasculature of an organ or tissue should not be removed or significantly damaged due to decellularization.  In addition, the fibrils of the ECM should be similar to or significantly unchanged from that of an organ or tissue that has not been decellularized” (page 7, lines 1-12).

Ott discloses the decellularized tissue is a lung tissue comprising an alveolar basement membrane, “SEM micrographs of decellularized lung showed preserved bronchial, alveolar and vascular basement membranes with no evidence of retained cells” (page 21, lines 7-9).  Thus, Ott teaches the structural requirements of claims 51, 52 and 61.
With regard to claim 55, which requires “wherein the decellularized tissue exhibits a morphology substantially similar to that of an otherwise identical tissue prior to decellularization” Ott discloses the decellularized lung tissue shows the presence of intact ECM components and preserved airway structures from bronchus to alveoles (page 21, lines 1-15).  Thus, Ott teaches the structural requirements of claim 55.
With regard to claim 56, which requires, “wherein the decellularized tissue retains an extracellular matrix of the corresponding natural tissue, wherein the extracellular matrix comprises an exterior surface that is substantially intact” Ott discloses the ECM architecture of the decellularized lung remains intact (page 21, lines 7-15).  Thus, Ott teaches the structural requirements of claim 56.
With regard to claim 57, wherein “immunogenic markers have been substantially removed from the tissue,” as stated above for claims 50, 59 and 62, Ott does not disclose wherein the decellularized tissue has had immunogenic markers, such as MHC Class I and II antigens, substantially removed.  Livesey discloses decellularized tissues, including a decellularized vessels and heart valves to remove all cellular components, including all MHC proteins (Abstract, column 1, lines 16-30, column 4, lines 39-68, column 7, lines 28-35, column 9, lines 38-40, Example 3, Example 5).  Livesey discloses the removal of the antigenic proteins reduces immunorejection of the decellularized tissue (column 1, lines 1-37).  Thus, this claim is obvious for the same reasons as stated above for claims 50, 59 and 62.
With regard to claim 58, Ott discloses the decellularized organs retain the shape and morphology of the native tissue. Further, Ott discloses the decellularized organs are tested for elasticity and strength (Example 5, page 18, line 9, page 13, lines 14-16).  Thus, Ott teaches the structural requirements of claim 58.
With regard to claim 60, Ott discloses the decellularized organs are devoid of detectable myofilaments and smooth muscle cells, and nuclei, as assessed using standard histological staining procedures (page 6, lines 29-31).  Ott shows that the decellularized lung comprises intact airways and 
With regard to claim 63, Ott discloses the decellularized lung exhibits an intact airway tree and vascular network (page 20, line 34 – page 21, line 7).  Thus, Ott teaches the structural requirements of claim 63.
With regard to claim 64, Ott discloses the decellularized organs are reseeded with stem cells (page 7, line 25 – page 8, line 16).  Thus, Ott teaches the structural requirements of claim 64.
With regard to claim 67, Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded as stem cells that are differentiated in vitro (page 7, line 25 – page 10, line 24).  Thus, the decellularized lung of Ott “is capable of supporting and maintaining the differentiation state of an alveolar epithelial cell” absent evidence to the contrary.
With regard to claim 68, Ott discloses the decellularized lung comprises collagen, elastin and proteoglycans (page 21, lines 1-3).  Ott discloses the decellularized organs “consists essentially of the extracellular matrix (ECM) component of all or most regions of the organ or tissue, including ECM components of the vascular tree.  ECM components can include any or all of the following: fibronectin, fibrillin, laminin, elastin, members of the collagen family (e.g., collagen I, III, and IV), glycosaminoglycans, ground substance, reticular fibers and thrombospondin, which can remain organized as defined structures such as the basal lamina” (page 6, lines 22-28).  Thus, Ott teaches the structural requirements of claim 68.
With regard to claim 71,
With regard to new claims 72-74, each require wherein “the zwitterionic detergent is CHAPS” and are directly dependent upon independent claims 50, 59 and 62, respectively.  However, as noted above, the instant independent claims are product-by-process claims, and, as explained in the CLAIMS section above, for patentability, the claims are based on the claimed product itself.  Patentability does not depend on a composition’s method of production (MPEP 2113).  The claimed limitation of “wherein the zwitterionic detergent is CHAPS” does not further define the structure of the claimed decellularized tissues of independent claims 50, 59 and 62.    As such, this claim is obvious for the same reasons as stated above for claims 50, 59 and 62.

Claims 65 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/025233 to Ott (hereinafter “Ott” of record, cited on Applicant’s IDS dated 12/21/18) and US Patent No. 5,336,616 (hereinafter “Livesey” of record, cited on Applicant’s IDS dated 12/21/18), as applied to claims 50-52, 55-64, 67-68 and 71-74 above, and further in view of Mondrinos et al,
Engineering Three-Dimensional Pulmonary Tissue Constructs. Tissue Engineering, 2006. 12(4):717-728,
(hereinafter “Mondrinos”) listed in Applicants’ IDS dated 12/21/18.
The disclosures of Ott and Livesey are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Ott and Livesey render obvious a decellularized lung tissue comprising an intact airway network and does not contain MHC class I or Class II antigens, and retains or exhibits the structural or functional requirements according to claims 50, 59, and 62.  
With regard to claim 65, Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded with “regenerative cells,” which include stem cells that are differentiated in vitro, and fully differentiated cells that are cultured in vitro (page 7, line 25 – page 10, line 24).  
However, neither Ott nor Livesey disclose wherein the decellularized lung tissue comprises epithelial and endothelial cells, as required by instant claim 65.
Mondrinos discloses three-dimensional pulmonary tissue constructs (Abstract). Mondrinos discloses that 3D scaffolds are seeded with primary cultures of fetal pulmonary cells containing epithelial and endothelial cells (page 718, column 1). Mondrinos discloses that seeding the fetal pulmonary cells containing epithelial and endothelial cells on a 3d hydrogel structure is capable inducing branching morphogenesis (page 722; page 726 Discussion, first paragraph).
It would have been obvious to seed a decellularized lung with epithelial and endothelial cells at the time of the invention. It would have been obvious to the skilled artisan to seed the decellularized lung of Ott and Livesey with epithelial and endothelial cells of Mondrinos. A skilled artisan would have wanted to seed epithelial and endothelial cells on the decellularized lung of Ott in order to produce lung tissue capable of branching morphogenesis. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as seeding lung tissue scaffolds with epithelial and endothelial cells was known, and the formation of seeded decellularized Iungs was known in the art at the time of the invention.
With regard to claim 69, neither Ott nor Livesey disclose seeding the decellularized tissue with cells that exhibit branching morphogenesis.  
Mondrinos discloses seeding 3D hydrogel scaffolds with primary cultures of fetal pulmonary cells containing epithelial and endothelial cells (page 718, column 1). Mondrinos discloses that seeding the fetal pulmonary cells containing epithelial and endothelial cells on a 3d hydrogel structure is capable inducing branching morphogenesis (page 722; page 726 Discussion, first paragraph).
It would have been obvious to seed a decellularized lung with cells capable of branching morphogenesis at the time of the invention. It would have been obvious to the skilled artisan to seed the decellularized lung of Ott and Livesey with epithelial and endothelial cells of Mondrinos. A skilled artisan would have wanted to seed epithelial and endothelial cells on the decellularized lung of Ott and Livesey in order to produce lung tissue capable of branching morphogenesis for more accurate lung .

Claims 66 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/025233 to Ott (hereinafter “Ott” of record, cited on Applicant’s IDS dated 12/21/18) and US Patent No. 5,336,616 (hereinafter “Livesey” of record, cited on Applicant’s IDS dated 12/21/18), as applied to claims 50-52, 55-64, 67-68 and 71-74 above, and further in view of US Patent No. 5,625,128 to Wilson, (hereinafter “Wilson” of record, listed on Applicant’s IDS dated 12/21/18).  Claims 66 and 70 are directed to embodiments wherein the cells reseeded on the decellularized matrix are genetically modified (claim 66) to express CFTR (claim 70).
The disclosures of Ott and Livesey are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Ott and Livesey render obvious a decellularized lung tissue comprising an intact airway network and does not contain MHC class I or Class II antigens, and retains or exhibits the structural or functional requirements according to claims 50, 59, and 62.  
Ott discloses the decellularized tissue can be used as a transplant (page 4, lines 22-26). Ott discloses the decellularized organs therein are reseeded with cells, which can be seeded with “regenerative cells,” which include stem cells that are differentiated in vitro, and fully differentiated cells that are cultured in vitro (page 7, line 25 – page 10, line 24).  
However, neither Ott nor Livesey disclose wherein the decellularized tissue is genetically modified to express CFTR, as required by instant claims 66 and 70.
Wilson discloses a non-human airway model, wherein the airway itself is characterized by cells derived from the human respiratory tract by seeding cells on a denuded airway (Abstract, Column 4 lines 
It would have been obvious to seed a decellularized lung with genetically altered cells expressing the CFTR gene at the time of the invention. It would have been obvious to the skilled artisan to seed the decellularized lung of Ott and Livesey with cells genetically altered to express CFTR as taught by Wilson. A skilled artisan would have wanted to seed cells expressing CFTR on the decellularized lung of Ott and Livesey in order to produce a model capable of studying CFTR gene responses to therapies. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as seeding decellularized lungs was known, and the genetically altering cells to express CFTR was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the prior art rejection have been considered but not fully persuasive.  With regard to the previously pending 102 rejection of the claims as anticipated by Ott, Applicant argues that the amendment of the claim to include the limitations from claim 53, requiring that the decellularized organ comprises an intact airway and does not contain MHC Class I and Class II antigens is sufficient to overcome the 102 rejection.  The Examiner agrees, and the 102 rejection was WITHDRAWN, as Ott does not disclose the decellularized organ does not contain MHC Class I and Class II antigens.  Applicant also argues that Ott does not disclose use of a zwitterionic detergent in the methods of making the decellularized tissue.  The Examiner is not convinced of error.  As explained in the Office Action of 11/29/2021, patentability of the instant product-by-process claims is not dependent upon the process recited in the claim, only the recited structure MPEP 2113.  As Ott disclosed all of the claimed structural features of the previously pending independent claims, Ott anticipated the claims. 
With regard to the previously pending 102 rejection of the claims as anticipated by Livesey, Applicant argues that the amendment of the claim to include the limitations from claim 53, requiring that the decellularized organ comprises an intact airway and does not contain major MHC Class I and Class II antigens is sufficient to overcome the 102 rejection.  The Examiner agrees, and the 102 rejection was WITHDRAWN, as Livesey does not disclose an intact airway.  Applicant also argues that Livesey does not disclose use of a zwitterionic detergent in the methods of making the decellularized tissue.  The Examiner is not convinced of error.  As explained in the Office Action of 11/29/2021, patentability of the instant product-by-process claims is not dependent upon the process recited in the claim, only the recited structure, MPEP 2113.  As Livesey disclosed all of the claimed structural features of the previously pending independent claims, Livesey anticipated the claims. 
Regarding the rejection of claims 53 and 60 as obvious over Ott in view of Livesey, Applicant argues that neither Ott nor Livesey disclose use of a zwitterionic detergent, as required by the independent claims.  The Examiner is not persuaded.  As explained in the Office Action of 11/29/2021, patentability of product-by-process claims is not dependent upon the process recited in the claim, only the recited structure, MPEP 2113.
ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). MPEP 2113 (II).

In the instant case, Applicant has made no argument that the structural characteristics of the claimed decellularized tissue are not identified in the cited prior art, nor has Applicant proffered any evidence that the claimed method steps impart a claimed structural difference that is not identified in 

Conclusion
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633